ORDER
PER CURIAM:
Michael A. Lester was convicted by a jury of burglary in the first degree under § 569.160, RSMo 1994, robbery in the first degree under § 569.020, RSMo 1994, attempted robbery in the first degree under §§ 564.011 and 569.020, RSMo 1994, forcible rape under § 566.030, RSMo 1994, two counts of forcible sodomy under § 566.060, RSMo 1994, and five counts of armed criminal action under § 571.015, RSMo 1994. The trial court sentenced him to a prison term totaling 250 years for all counts. For the reasons set forth in the memorandum provided to the parties, we affirm the judgment of conviction. Rule 30.25(b).